DeAngelis, J.
The defendant demurs to the complaint upon the ground that it does not state facts sufficient to constitute a cause of action.
The plaintiff sets forth in his complaint two articles published in the defendant’s newspaper known as The Sun, one in its issue of December 14, 1906, and the other in its issue of December 15, 1906, and charg’os that those articles in substance accused him of being asphyxiated at a lodging-house in the city of New York in disgraceful circumstances.
The plaintiff is the Reverend Francis J. Quinn, pastor of St. Mary’s church in Syracuse, who has been connected with or who has officiated at St. Mary’s church in Syracuse for more than twenty years last past.
In the article of.December 14, 1906, the person asphyxiated w$s definitely described Fatty» Caries S. oí *573Atlantic Highlands, N. J. His full name was mentioned twelve times, and no possible reference is made to the plaintiff in that article. That article would leave the unmistakable impression upon the mind of the reader that the identity of that priest was definitely determined and that he was dead.
In the last paragraph of the article published on December fifteenth, it can fairly be said that reference was made to the plaintiff. This is the paragraph:
“A woman who refused to give her name called up the morgue at one o’clock this morning and said that judging from a picture of the dead man in a morning paper she thought he was the Rev. Francis Quinn who nine years ago was rector of St. Mary’s church, Syracuse. He was born in Texas, she said, where his family, who are wealthy, still reside. Bishop Ludden of Syracuse, and Sister Sennia of St. Vincent’s Academy, 120 Madison Street, Syracuse, she said, could verify this information.”
The learned counsel for the defendant argued two propositions, to-wit: first, that, notwithstanding the general allegation that the alleged libelous articles were published of and concerning the plaintiff, yet their contents conclusively proved that the plaintiff was not the priest referred to as found dead; and, second, that, inasmuch as the articles complained of described a person who was dead, they could not be a libel on a person who was then living.
For his first proposition the counsel for the defendant relied upon Oorr against this same defendant, reported in 177 Hew York, page 131. If the plaintiff had founded his complaint upon the article printed December fourteenth, the case cited would in my judgment be exactly in point. But, in the article of December fifteenth, the defendant published an alleged statement of an unknown woman in which she in unmistakable terms referred to the plaintiff as the priest who had been found dead. While it is true that the defendant’s newspaper did not indicate that it gave the slightest credence to what this woman said, it did publish what she said and hence became responsible to the plaintiff in an action of this nature for that statement.
For his second proposition, the counsel cites no authority.
*574I do not think that the fact, that the person to whom both articles referred was indisputably dead at a lodging-house in the city of Hew York, relieves the defendant from responsibility for publishing the woman’s statement that the plaintiff was the person.
Generally speaking, and subject to certain qualifications that need not now be mentioned, any publication is a libel which “tends to degrade, injure or bring a person into contempt and ridicule, or accuse him of crime or other act odious or disgraceful.”
Suppose the defendant were to publish a statement that A. who lived in Syracuse was found dead in a brothel in the city of Hew York, whereas the person so found was not A. Would not that publication injure A? When later the friends and acquaintances of A. chanced to see him, might not many of them, with that unfortunate propensity to believe what is bad rather than what is good about a person, suggest that he was in the brothel but did not prove to be dead ?
I do not think I should sustain the demurrer.
The demurrer is overruled, with costs, with leave to defendant to plead anew, upon payment of costs, within twenty days.
Demurrer overruled, with costs, with leave to plead over, upon payment of costs, within twenty days.